         Case 1:19-cr-00006-AT Document 132 Filed 05/21/20 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 5/21/2020

              -against-
                                                                        19 Cr. 6-2 (AT)
WARREN BRYANT,
                                                                           ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that sentencing in this matter is set for September 22, 2020, at
12:00 p.m.

       SO ORDERED.

Dated: May 21, 2020
       New York, New York
